                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DAVID LEE GOMEZ,

       Plaintiff,

vs.                                                                 Civ. No. 18-178 KG/GBW


BETTY JUDD, et al,

       Defendants.
                                    ORDER OF DISMISSAL

       This matter is before the Court following the return of the Order to Show Cause entered

December 11, 2018. (Doc. 14). That Order noted a recent mailing to Plaintiff was returned as

undeliverable with the notation “No Longer At This Institution.” Id. Plaintiff was directed to

notify the Clerk of his new address by January 10, 2019. (Doc. 14) at 1. The Court advised that

the failure to comply will result in dismissal of this action. Id. The Order was returned as

undeliverable, and Plaintiff did not update his address as required by D.N.M. LR‐Civ. 83.6. (Doc.

15). The Court will therefore dismiss this action under Fed. R. Civ. P. 41(b) for failure to

prosecute and comply with local rules and court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204

n. 3 (10th Cir. 2003) (“Rule [41] … permit[s] courts to dismiss actions sua sponte for a plaintiff’s

failure to … comply with [civil rules and] court orders.”).

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED without

prejudice.



                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE
